          Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 1 of 35




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
                                                      :
UNITED STATES OF AMERICA                              :
                                                      :   Case No.: 20 Cr. 468 (RMB)
                  v.                                  :
                                                      :
ROBERT HADDEN                                         :
                                                      :
                                    Defendant.        :
------------------------------------------------------x


        MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT ROBERT
        HADDEN’S MOTION FOR AN ORDER CLARIFYING THAT CLAYMAN
        & ROSENBERG LLP’S REPRESETNATION OF MR. HADDEN IN THIS
        MATTER HAS BEEN TERMINATED AND AN ORDER GRANTING MR.
        HADDEN’S APPLICATION FOR COURT-APPOINTED COUNSEL




Of Counsel,                                                     CLAYMAN & ROSENBERG LLP
Wayne E. Gosnell, Jr.                                           Counsel for Robert Hadden
Isabelle A. Kirshner

                                                                305 Madison Avenue – Suite 650
                                                                New York, New York 10165
                                                                (212) 922-1080
          Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 2 of 35




                                              TABLE OF CONTENTS

PRELIMINARY STATEMENT ........................................................................................1
I.       PROCEDURAL POSTURE ...................................................................................2
II.      FACTUAL BACKGROUND ..................................................................................4
         A.       Mr. Hadden’s Initial Presentment and Arraignment
                  on September 9, 2020 ....................................................................................4
         B.       Mr. Hadden’s First Appearance before this
                  Court on September 17, 2020 ........................................................................4

         C.       The September 25, 2020 Conference and Related Submissions....................8

         D.       The October 21, 2020 Conference and Related Submissions ........................9

         E.       The November 12, 2020 Conference and Related Submissions ....................11

         F.       The December 23, 2020 Conference and Decision & Order .........................13

III.     THIS COURT SHOULD FIND THAT THE LIMITED SCOPE
         REPRESENTATION OF MR. HADDEN BY MS. KIRSHNER AND
         MR. GOSNELL HAS BEEN SATISFIED ............................................................14
         A.       The Court’s Insistence that Ms. Kirshner and
                  Mr. Gosnell Represent Mr. Hadden Beyond
                  the Limited Scope to Which Mr. Hadden and
                  the Court Agreed Violates Mr. Hadden’s Sixth
                  Amendment Right to His Counsel of Choice ................................................15

         B.       A Motion to Withdraw As Counsel is Not Required .....................................16
IV.      MR. HADDEN’S APPLICATION FOR COURT-APPOINTED
         COUNSEL SHOULD BE GRANTED ...................................................................17
         A.       The Standard for Court-Appointed Counsel
                  Pursuant to 18 U.S.C. § 3006A ......................................................................18

         B.       Mr. Hadden is Financially Eligible for Counsel under the CJA Plan ............19

                  1.        Mr. Hadden’s Limited-Scope Representation By
                            Clayman & Rosenberg LLP Does Not Support a
                            Finding of Financial Ineligibility for CJA Plan Counsel ..................20

                  2.        The Court Inappropriately Considered
                            Unavailable Resources In Its Inquiry ................................................21


                                                                i
            Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 3 of 35




                    3.         Mr. Hadden’s Cash Transfer to His Wife ..........................................23

                    4.         Mr. Hadden’s Monthly Income and Expenses ...................................23

                    5.         Additional Facts Unaddressed in the
                               December 23 Decision & Order ........................................................25

                    6.         The Court Failed to Account for the Cost of a
                               Potential Defense ...............................................................................27

                    7.         The Court’s Conclusion That Mr. Hadden’s
                               “Portrayal of His Financial Inability ‘Lack Credibility’”
                               is Erroneous and Should be Stricken .................................................28

                    8.         The Court Failed to Evaluate Whether Mr. Hadden is
                               Partially Eligible for CJA Plan Counsel ...........................................29

CONCLUSION ....................................................................................................................30




                                                                   ii
            Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 4 of 35




                                             TABLE OF AUTHORITIES


Cases                                                                                                               Page(s)

Caplin & Drysdale, Chartered v. United States,
       491 U.S. 617 (1989) ...............................................................................................15

Felder v. Goord,
       564 F.Supp.2d 201 (S.D.N.Y.2008) ......................................................................18

Gideon v. Wainwright,
      372 U.S. 335 (1963) ...............................................................................................17

In re Weiner,
       2019 WL 2575012 (Bankr. S.D.N.Y. June 21, 2019)............................................17

Montejo v. Louisiana,
      556 U.S. 778 (2009) ...............................................................................................17

United States v. Barcelon,
       833 F.2d 894 (10th Cir. 1987) ...............................................................................19

United States v. Gonzalez-Lopez,
       548 U.S. 140 (2006) .....................................................................................1, 15, 17

United States v. Grant,
       2011 WL 13208966 (S.D. Tex. Mar. 2, 2011) .......................................................22

United States v. Harris,
       707 F.2d 653 (2d Cir. 1983).......................................................................19, 25, 27

United States v. Hung Thien Ly,
       2007 WL 9657599 (S.D. Ga. Oct. 22, 2007) .........................................................22

United States v. Martinez-Torres,
       556 F. Supp. 1275 (S.D.N.Y. 1983) ......................................................................21

United States v. O’Neil,
       118 F.3d 65 (2d. Cir. 1997)....................................................................................25

United States v. Parker
       439 F.3d 81, 93 (2d Cir. 2006)...................................................................18, 19, 24

United States v. Ripley,
       2003 WL 21982964 (S.D.N.Y. Aug. 20, 2003) .................................................3, 14

                                                                 iii
            Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 5 of 35




United States v. Rubinson,
       543 F.2d 951 (2d Cir. 1976).............................................................................19, 22

United States v. Stein,
       541 F.3d 130 (2d Cir. 2008)...................................................................................15

Wheat v. United States,
      486 U.S. 153 (1988) ...............................................................................................15

Statutes

U.S. Const. Amend. VI. .................................................................................................1, 15

18 U.S.C. § 3006A .......................................................................................................18, 20

N.J.S.A. § 3B:12-43 ...........................................................................................................26

Additional Authority

New York Rules of Professional Conduct, Rule 1.2 .........................................................16

Southern District of New York Local Criminal Rule 1.16 ................................................17

Southern District of New York Local Criminal Rule 1.2 ........................................3, 16, 17

Southern District of New York’s Revised
Plan for Furnishing Representation
Pursuant to the Criminal Justice Act................................................................18, 19, 20, 24

Stephen Brown, Judge Denies Columbia U Gynecologist
Robert Hadden Defender in Sex Abuse Case,
Citing Shady Finances, N.Y. Daily News, Dec. 23, 2020 .................................................28




                                                                    iv
         Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 6 of 35




        Robert Hadden is constitutionally-entitled to either counsel of his choice or court-

appointed counsel. See U.S. Const. amend. VI. In this case thus far, Mr. Hadden has had

neither. Instead, in its decision of December 23, 2020, this Court denied Mr. Hadden court-

appointed counsel and designated Clayman & Rosenberg LLP as Mr. Hadden’s counsel of record

despite counsels’ repeated statements advising the Court of counsels’ limited representation and

despite the fact that this Court had previously approved of counsels’ limited representation.

Indeed, Mr. Hadden has never retained Clayman & Rosenberg LLP as his counsel in this matter

and has no intention of doing so. The end result is that the Court, and not Mr. Hadden, has

chosen Mr. Hadden’s private counsel even though the constitution reserves that decision to Mr.

Hadden alone.

        The Court’s chosen path imposes a constitutional crisis upon Mr. Hadden. He is not

currently represented by his counsel of his choice, nor is he represented by court-appointed

counsel. The Court’s decision requires limited purpose counsel to submit a motion on Mr.

Hadden’s behalf (in violation of his constitutional right to counsel of his choice) explaining the

factual and legal errors in the Court’s December 23 Decision & Order. We urge the Court to

reconsider its decision to deny Mr. Hadden court-appointed counsel. Regardless, we also urge

the Court to recognize, as it has previously, that Ms. Kirshner and Mr. Gosnell have appeared in

this matter on behalf of Mr. Hadden for the limited purpose of bail and, subsequently, to

facilitate a response to this Court’s inquiries regarding his application for the appointment of

counsel. Thus, they have fulfilled their limited scope appearance in this matter. The Court is on

the brink, if not beyond, the point where its actions inflict a structural error into these

proceedings. See United States v. Gonzalez-Lopez, 548 U.S. 140, 147-148 (2006).
           Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 7 of 35




I.      Procedural Posture

        On September 9, 2020, Mr. Hadden was arraigned before Magistrate Judge Robert W.

Lehrburger and released on bond. Ms. Kirshner and Mr. Gosnell informed the magistrate judge

that they represented Mr. Hadden at his arraignment under a limited appearance (limited to his

arraignment and bail-related issues) and that they would seek to be retained for all purposes

going forward. The magistrate court expressly agreed to that limited representation.

        On September 17, 2020, Mr. Hadden appeared for the first time before this Court. Ms.

Kirshner and Mr. Gosnell appeared on Mr. Hadden’s behalf—again for a limited purpose

(limited to bail-related issues) with the understanding that they were seeking to be retained for all

purposes. This Court expressly agreed to that limited representation and posed a number of bail-

related issues.

        By email dated October 19, 2020, we informed this Court that Mr. Hadden was unable to

retain Ms. Kirshner and Mr. Hadden in connection with this matter. At the Court’s request, we

provided it with Mr. Hadden’s standard CJA Form 23 in support of his application for court-

appointed counsel. On October 21, 2020, the Court denied Mr. Hadden’s application for court-

appointed counsel without prejudice and directed that he provide a financial affidavit that was

significantly more detailed than the standard CJA Form 23. On December 4, 2020, we provided

the Court with Mr. Hadden’s financial affidavit—a detailed 104-page document prepared by an

accountant.

        By Decision & Order dated December 23, 2020, the Court denied Mr. Hadden’s renewed

application for court-appointed counsel and denied Mr. Hadden’s “request[] to relieve his current

defense counsel of record[.]” (Ex. A: Decision & Order, dated December 23, 2020 at 12, ECF

No. 35.)



                                                 2
         Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 8 of 35




       On December 24, 2020, limited counsel filed a letter motion addressing that portion of

this Court’s December 23 Decision & Order that purported to deny our “request” to relieve

Clayman & Rosenberg LLP as Mr. Hadden’s counsel. (See Exhibit B: Letter Motion from

Clayman & Rosenberg LLP to Judge Richard M. Berman, dated December 24, 2020, ECF No.

36.)

       On December 26, 2020, this Court issued an Order rejecting our December 24 Letter

Motion. (See Exhibit C: Order Rejecting Letter Motion, dated December 26, 2020, ECF No.

37.) The Order starts by asserting that any motion seeking to obtain specific action or relief from

the Court must be by written motion that accords with Federal Rule of Criminal Procedure 47

and may not be made by letter motion.1 It then goes on to state that if “counsel’s intention in

sending their December 24 letter to the Court was to share their stream of consciousness musings

and opinions following the Court’s Decision & Order, even if their letter had been factually

and/or legally correct, their letter was improper (and quite rude).2 This motion follows.




1
  Our letter motion was filed in the same manner as three letter motions previously decided by
the Court. (See ECF Nos. 7 and 8 (Letter Motion and Order Granting Letter Motion for
Extension of Bond Period and Limited Sealing); ECF Nos. 12 and 13 (Letter Motion and Gov’t
Response Regarding Public Filing of State Court Documents; Resolved by the Court during the
October 21 and November 12, 2020 Conferences); and ECF Nos. 23 and 24 (Letter Motion and
Order Granting Letter Motion for Modification of Bail).) Letter motions are also routinely
accepted by this Court in its other criminal cases.
A motion to withdraw or be relieved as counsel is only required once an attorney has filed a
notice of appearance. See SDNY Local Criminal Rule 1.2; see also United States v. Ripley, 2003
WL 21982964, at *3-4 (S.D.N.Y. Aug. 20, 2003) (attorney solely representing defendant at
initial presentment who did not file a notice of appearance was not required to move to withdraw
or seek substitution of counsel).
2
 The intent of our December 24, 2020 letter was to inform the Court that its chosen course of
action violates Mr. Hadden’s fundamental constitutional rights and was premised on the Court’s
misapprehension of facts and law.

                                                 3
         Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 9 of 35




II.    Factual Background

       The issue of the nature of Ms. Kirshner’s and Mr. Gosnell’s limited appearances in this

matter is well documented.

       A.      Mr. Hadden’s Initial Presentment and Arraignment on September 9, 2020

       At Mr. Hadden’s arraignment on September 9, 2020 before Magistrate Judge Robert W.

Lehrburger, Ms. Kirshner made clear the limited nature of our representation.

       At the outset of the telephonic proceeding, Ms. Kirshner stated “I have [had an

opportunity to consult with Mr. Hadden], Your Honor, and just for the record, Mr. Gosnell and I

have represented Mr. Hadden in the past and we are prepared to represent him here this evening,

but it is for the limited purpose of this proceeding. We have not had an opportunity to consult

with him about being formally retained going forward.” (Sept. 9, 2020 Tr. at 4:10-16.) The

Court agreed to that limited appearance. (Sept. 9, 2020 Tr. at 4:17-21.) At the conclusion of the

arraignment, Mr. Hadden was released on his own signature but there were many outstanding

tasks to complete quickly to satisfy the remaining bail conditions—including, inter alia, finding

and vetting bond suretors and placing a lien on his family home to secure the bond.

       B.      Mr. Hadden’s First Appearance before this Court on September 17, 2020

       Our limited appearance was also explicitly made known and accepted by this Court. On

September 17, 2020, this Court held its first conference in the matter via telephone. To start, this

Court knew that Ms. Kirshner and Mr. Gosnell had only appeared on Mr. Hadden’s behalf for

the limited purpose of his arraignment and that the magistrate judge had accepted the limited

nature of that appearance. (See Sept. 17, 2020 Tr. at 2:23-24 (court noting that it “read the

transcript from the bail proceeding and arraignment before the magistrate judge”). But Ms.

Kirshner also reiterated this point for the Court.



                                                     4
         Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 10 of 35




        In its December 23 Decision & Order, this Court only partially cites the September 17,

2020 transcript for this colloquy. The full colloquy is set forth below with the Court-omitted

portions in italics.

                [AFTER A DISCUSSION REGARDING SCHEDULING]

                THE COURT: OK. Sounds – what is the defense’s take on that?

                MS. KIRSHNER: My take is I’m about to tell you something that’s
                going to make you very unhappy.

                THE COURT: Happy?

                MS. KIRSHNER: Unhappy.

                THE COURT: I’m a happy person, you know.

                MS. KIRSHNER: I know and I hate to make you unhappy because
                you’re a nice man and I like to make you happy.

                The one big if (referring to scheduling), and we have already
                discussed this with the government via email, is that we have not
                been formally retained by Mr. Hadden.

                THE COURT: I saw that.

                MS. KIRSHNER: We have jumped into the breach when he was
                arrested. He notified the arresting officers that we were his counsel
                and we took it upon ourselves to make sure that we dealt with the
                bail issues and we made clear on the – at the time of the arraignment
                that we were appearing for those purposes.

                We hope to resolve that issue shortly but this is a big case and it’s a
                big undertaking and we’re a small firm and we need to make sure
                that our relationship in terms of retention has been formalized. And
                so while we’re prepared to deal with bail issues for him because we
                understand there is some timeliness; if he is unable – if we are
                unable to formalize our relationship it may be that other counsel
                needs to be brought in here.

                So we are working on all these issues simultaneously with each
                other. We will certainly continue to work with the government on
                the issue of bail today and try to deal with that. But, I have told the
                government that I am reluctant to get into any sort of substantive

                                                  5
Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 11 of 35




     discussions with them until we have been formally retained by Mr.
     Hadden.
     THE COURT: So that’s appropriate. And when do you think that
     issue is going to be resolved one way or the other?

     MS. KIRSHNER: Based on our discussions this morning, I believe
     within the next two weeks that should be resolved one way or the
     other.

     THE COURT: OK. And I take it you were suggesting I’d be
     unhappy if you didn’t stay in the case; is that right?

     MS. KIRSHNER: No, I wasn’t -- I don’t know whether you’re going
     to be happy whether I’m in the case or not but the government has
     a plan that seems to be efficient and streamlined and probably one
     that we would be willing to go along with but I’m going to just make
     a little, you know, hole in the road here and cause a little bit of a
     delay. That’s all.

     THE COURT: I got you. I think – because I did see in the
     proceeding before the magistrate judge that that – I think that’s
     what I saw, that that issue was an open issue.

     I encourage you to, and your client, to resolve it as quickly as
     possible because otherwise it’s just going to slow things down.

     So would you let me know as soon as that determination is made as
     to whether you’re going to remain in the case or not and are you
     suggesting, Isabelle, that if you are in – sometimes there are, you
     know, more than one set of people in a case like this in any event.
     So is that a possibility as well or would it be that –

     MS. KIRSHNER: I’m sorry. More than one set, you mean another
     set of lawyers?

     THE COURT: Yes.

     MS. KIRSHNER: No. I mean, it’s just a question of getting us into
     the case. And you’ll know that when we file a notice of appearance.
     And if it appears that we’re not going to be able to come to terms
     with Mr. Hadden about entering the case, I will certainly let the
     Court know that immediately.

     THE COURT: So your point is that if you are retained it will just
     be the current lawyers.



                                      6
Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 12 of 35




     MS. KIRSHNER: Yes.

     THE COURT: Although, you know, you have every right to add
     counsel if you wish down the road. But essentially you will be Mr.
     Hadden’s counsel through this matter.

     MS. KIRSHNER: That’s the current plan.

     THE COURT: And did you have any reaction to the government’s
     timeframe; that is to say, this 30 days, 90 days from the date of the
     protective order?

     MS. KIRSHNER: Again, Judge, I think it would be inappropriate
     for us to opine on that without being his lawyers.

     THE COURT: I got it. I got it. OK.

     MS. LONERGAN. Your Honor, this is Jessica Lonergan. I would
     propose, once the counsel issue is worked out, the government can
     confer with whoever is going to be defense and hopefully we can just
     submit a joint proposed letter setting out a joint proposal for a
     discovery schedule for the Court’s consideration and that way we
     could – hopefully that would be efficient and we don’t have to
     appear in front of the Court again. And, of course, if we can’t agree
     on a schedule, then that’s a different thing. But I hope everyone – it
     seems like everyone – we’ll all proceed reasonably and hopefully
     we can agree on a schedule that we will then propose to the Court.

     THE COURT. I get it.

     MS. KIRSHNER: That sounds perfectly reasonable, Judge.

     THE COURT: So what – the last thing is what is an appropriate
     date for us to get together again on the issues that I’ve asked that
     there be some action taken, those can be resolved by
     correspondence to the Court. For example, that counseling is in
     place weekly or whatever – whatever else we’ve discussed. When
     do you think – or what is a good time for us to schedule the next
     conference?

     MS. KIRSHNER: Well, Judge if what we’re just going to do is
     inform you of whether we’re in or we’re out we can do that in the
     next – you know, in two weeks or so.

     If you want to proceed and someone else – look, I guess the one thing
     I’m considering is that if for some reason we’re unable to be

                                       7
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 13 of 35




               retained and Mr. Hadden requires appointed counsel, I guess he
               needs to come back before the Court for that, so.

               THE COURT: Yes. So why don’t I set a tentative conference and
               we can vacate it or not as needed but for about – between two and
               three weeks? How about that? And we’ll either know that you’re
               in, in which case you might – both sides might ask to vacate the
               conference and substitute another date or if you’re out we’ll have
               the conference and endeavor to resolve counsel issues.

               MS. KIRSHNER: Right.

               THE COURT: Fair?

               MS. KIRSHNER: Yes. I think that makes sense.

(Sept. 17, 2020 Tr. at 32:17 - 35:15 (omissions in the December 23 Decision & Order italicized).

       There can be no doubt that this Court was aware of and agreed to the limited nature of

Ms. Kirshner’s and Mr. Gosnell’s appearance before the court and the magistrate judge. We

appeared only for the purpose of Mr. Hadden’s arraignment and to assist him in issues related to

his bail. Many such issues arose, which is discussed later. Additionally, this Court’s comment

that “essentially you will be Mr. Hadden’s counsel through this matter” refers to the discussion

about whether there would be additional lawyers working with Ms. Kirshner and Mr. Gosnell if

they were retained. But the colloquy makes quite clear that we weren’t retained at that point.

We have not been retained to date and will not be.

       C.      The September 25, 2020 Conference and Related Submissions

       Prior to the September 25, 2020 Conference, we submitted a letter at Mr. Hadden’s

request seeking an extension of the time for Mr. Hadden to fully satisfy the conditions of his

bond and an order permitting non-family suretors to sign the bond under seal. (See Letter

Motion to Judge Richard M. Berman, dated September 18, 2020, ECF No. 7 and Order Granting

Letter Motion, dated September 18, 2020, ECF No. 8.) Consistent with our limited “appearance”



                                                8
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 14 of 35




in this matter, we referred to ourselves in the letter as Mr. Hadden’s “temporary counsel.” This

Court did not raise any issue as to the nature of that limited “appearance.”

       At the September 25, 2020 Conference, this Court again addressed the status of Mr.

Hadden’s bail conditions and discussed its review of documents related to Mr. Hadden’s prior

state prosecution. The Court indicated that it intended to file those documents on the ECF

docket in this matter because its review of the materials related to this Court’s determination of

appropriate bail conditions. The Court gave Mr. Hadden and the government an opportunity to

be heard in writing as to these bail-related matters and posed additional questions about the state

court proceeding and other matters. Thus, we understood that our limited representation

continued to be necessary to address the bail-related issues raised by the Court.

       D.      The October 21, 2020 Conference and Related Submissions

       The next conference in this matter was held on October 21, 2020. Prior to the

conference, we submitted a letter on Mr. Hadden’s behalf addressing the bail-related inquiries

made by this Court during the prior conferences. (See Letter Motion to Judge Richard M.

Berman, dated September 29, 2020, ECF No. 12.) Consistent with our limited “appearance” in

this matter, we referred to ourselves in the letter as Mr. Hadden’s “temporary counsel.”

       Prior to the October 21 conference, we informed the government and this Court that Mr.

Hadden was not able to retain us and would request the appointment of CJA counsel at the next

conference. (See Exhibit D: Email from Wayne Gosnell to Chelsea Tabolt, dated October 19,

2020.) At the Court’s request, we also submitted a standard CJA Form 23 on Mr. Hadden’s

behalf on October 20. (See Exhibit E: Email from Wayne Gosnell to Chelsea Tabolt, dated

October 20, 2020 and CJA Form Attached.)




                                                 9
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 15 of 35




       Despite providing CJA Form 23, this Court determined that the form, which is the form

that is “often used or normally used” was not adequate for its purposes. (Oct. 21, 2020 Tr. at

3:17-18.) Instead of ruling on Mr. Hadden’s application for the appointment of CJA Plan

counsel, this Court directed him to provide a financial affidavit covering a period of several

years. In essence, the Court indicated that it wanted a “statement of assets and liabilities and

income and expenses detailed over the last three years, covering his positions for the last three

years.” (Id. at 5:20-23.) The Court also stated that after receiving the affidavit it would again

consider Mr. Hadden’s application for the appointment of counsel but “[f]or the moment, [it]

prefer[s] that current counsel remain in the picture.” (Id. at 6:1-2.) We acceded to the Court’s

request “to remain in the picture” and informed the Court that it would take some time to submit

such an affidavit and gather the required documents.

       The Court thereafter issued an oral ruling on the issues raised in our September 29 letter.

In so doing, the Court noted that there have not been any “substantial proceedings here yet” and

that the “issue of bail is of serious concern” because the Court is the assessor of whether the bail

conditions are working and appropriate and it was “in that context that [it] asked for and for the

most part received” the documents that were the subject of the September 29 letter. (Id. at

10:21-11: 4.)

       The government later noted that once the counsel situation was resolved, it could “move

forward with conversations about the protective order and then with producing discovery.” (Id.

27:16-18.) The Court agreed (“That’s great”) and noted that it would have “sent up a red flag”

about the CJA Form if he had received it further in advance of the conference. (Id. at 27:20-23.)




                                                 10
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 16 of 35




       E.      The November 12, 2020 Conference and Related Submissions

       The next conference in this matter was held on November 12, 2020. Prior to the

conference, we submitted letters on Mr. Hadden’s behalf addressing the only matters we had

been authorized by Mr. Hadden to address on his behalf: a bail-related issue and the status of his

financial affidavit. (See Letter Motion to Judge Richard M. Berman, dated November 1, 2020,

ECF No. 23 (modification of bail conditions); Letter Motion to Richard M. Berman, dated

November 11, 2020, ECF No. 23 (financial affidavit).) Again, consistent with our limited

“appearance” in this matter, we referred to ourselves in the letters as Mr. Hadden’s “temporary

counsel.”

       At the outset of the November 12, 2020 conference, this Court announced without

warning or discussion, contrary to all prior proceedings, and not based on any new

circumstances, that it now considered temporary counsel to be counsel of record.

               THE COURT: I have a couple of issues to discuss today. Our last
               conference was October 21. With respect to the first item to talk
               about, you may recall at that conference there was discussion about
               Mr. Hadden’s request for court-appointed counsel. We have Ms.
               Kirshner and Mr. Gosnell as defense counsel. They have in the past
               referred to themselves as temporary counsel, but you should be
               aware that I consider them to be counsel of record, and I’m going to
               proceed under that assumption, and including it’s my intention to set
               a trial date today before this conference is over.

(Nov. 12, 2020 Tr. at 2:2-12.)

       Ms. Kirshner objected to the setting of a trial date. As the government has repeatedly

noted, we have refused to engage with them regarding discovery, a protective order, or other

matters—matters which we would ordinarily engage in if we had been Mr. Hadden’s counsel of

record. We haven’t done so because we have not been retained, we have only appeared in this

matter for issues related to Mr. Hadden’s arraignment and bail-related issues, and we are not Mr.



                                                11
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 17 of 35




Hadden’s counsel of choice under the Sixth Amendment. Ms. Kirshner then stated that we

would continue to “seek to be relieved from this case and hopefully have counsel appointed.”

(Id. at 10:19-21.)

       This statement by Ms. Kirshner did not signify our agreement with the Court’s newly

adopted view that we were Mr. Hadden’s counsel for all purposes, nor a representation that she

had been retained by Mr. Hadden, but simply a respectful response to the Court’s sudden

pronouncement that it was now considering her to be counsel of record. After all, we had

repeatedly and consistently made known the limited nature of our representation and had already

advised the Court on October 19th that we would not be retained by Mr. Hadden as his counsel in

this matter. Earlier, as was made clear during the September 9th and 17th conferences (as well as

our conduct throughout this case), we have been Mr. Hadden’s counsel solely on the issue of his

arraignment and bail-related matters. (See, e.g., Sept. 17, 2020 Tr. at 35:4-8 (“MS. KIRSHNER:

No. I mean, it’s just a question of getting us into the case. And you’ll know that when we file a

notice of appearance. And if it appears that we’re not going to be able to come to terms with Mr.

Hadden about entering the case, I will certainly let the Court know that immediately.”) We

never filed a notice of appearance in this case.

       At the November 12th conference, the Court also addressed several issues we raised about

the status of the financial affidavit and stated that it needed the affidavit to assess whether Mr.

Hadden “is entitled because of his financial picture to appointed counsel or whether he is to

continue with retained counsel.” (Id. at 4:5-8.) This assessment, the court goes on to say, was

“occasioned by that very unsophisticated and incomplete handwritten application, which was

unsworn[.]” (Id. at 4:8-10.)




                                                   12
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 18 of 35




       Consistent with our limited role, Ms. Kirshner addressed the Court’s “concerns,” noting

that the form Mr. Hadden submitted is the “standard CJA form that is available to every

defendant seeking CJA counsel in this courthouse, and in fact Mr. Hadden’s signature appears on

the bottom of it.” (Id. at 7:21-25.3) )

       The court set a July 2021 trial date.

       F.      The December 23, 2020 Conference and Decision & Order

       The next conference in this matter was originally scheduled for December 8, 2020. On

December 4, 2020, we submitted a 104-page financial affidavit to the Court in support of Mr.

Hadden’s application for court-appointed counsel. The Court did not notify us of any issues with

the affidavit. The court twice re-scheduled the conference sua sponte.

       The conference was ultimately held on December 23, 2020. At the conference, the Court

did not make any inquiry about issues it had with Mr. Hadden’s financial affidavit prior to ruling

that it was not sufficient for Mr. Hadden’s application for court-appointed counsel. The Court

previewed what its written decision was based upon (including but not limited to its assessment

that Mr. Hadden’s original CJA Form 23 was unsigned). The Court filed its written decision

some time following the conference.

       The decision includes serious errors both as to Mr. Hadden’s financial affidavit and as to

our status as Mr. Hadden’s counsel. As noted previously, this Court’s use of ellipses in

describing Ms. Kirshner’s statements misrepresents both her statement to the Court about the

scope of our limited representation of Mr. Hadden for arraignment and bail-related purposes and



3
  The Court reiterated its erroneous assertion that Mr. Hadden submitted an unsigned and
unsworn CJA Form 23 during the December 23, 2020 conference in initially rendering its
decision to deny Mr. Hadden’s application for court-appointed counsel. (See Dec. 23, 2020 Tr.
at 7:1-3.)

                                                13
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 19 of 35




this Court’s agreement to permit such a limited representation. Additionally, this Court’s

reference to Mr. Hadden’s application to “relieve his current defense counsel of record” also

misstates the record. As discussed in more detail below, we have never been retained in this

matter and our appearance was limited.

III.   This Court Should Find That the Limited Scope Representation of Mr. Hadden by
       Ms. Kirshner and Mr. Gosnell Has Been Satisfied

       The Court should withdraw its decision not to recognize that Ms. Kirshner and Mr.

Gosnell have fulfilled their limited scope appearance in this matter. Ms. Kirshner’s and Mr.

Gosnell’s “appearance” to date has been solely to handle Mr. Hadden’s arraignment and bail-

related issues (and now, at the Court’s insistence, the substance of Mr. Hadden’s CJA

application). This Court (and the magistrate judge) were informed of the limited nature of our

“appearance” and expressly agreed to it. (See Sept. 9, 2020 Tr. at 4:10-21; Sept. 17, 2020 Tr. at

32:16 – 35:15.) Had either court not so agreed, we would not have “appeared” for even that

limited purpose.

       Because we have not filed a notice of appearance, no order of this Court is required for us

to be “relieved” as counsel. See, e.g., Ripley, 2003 WL 21982964, at *3-4 (attorney solely

representing Defendant at initial presentment who did not file a notice of appearance was not

required to move to withdraw or seek substitution of counsel). The scope of our “appearance”

has expired and this Court should recognize that. This is precisely what is meant by our “seeking

to be relieved” in this matter. We simply ask the Court to recognize that the limited scope—

which Mr. Hadden and this Court both agreed to—has been satisfied and we are no longer

needed to fulfill that limited scope.




                                                14
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 20 of 35




       A.      The Court’s Insistence that Ms. Kirshner and Mr. Gosnell Represent Mr. Hadden
               Beyond the Limited Scope to Which Mr. Hadden and the Court Agreed Violates
               Mr. Hadden’s Sixth Amendment Right to His Counsel of Choice

       The Sixth Amendment ensures that “[i]n all criminal prosecutions, the accused shall

enjoy the right ... to have the Assistance of Counsel for his defence.” U.S. Const. amend. VI.

Thus, “the Sixth Amendment guarantees the defendant the right to be represented by an

otherwise qualified attorney whom that defendant can afford to hire, or who is willing to

represent the defendant even though he is without funds. Caplin & Drysdale, Chartered v.

United States, 491 U.S. 617, 624–25 (1989) (emphasis added). “[A]n element of this right is the

right of a defendant who does not require appointed counsel to choose who will represent him.”

United States v. Gonzalez–Lopez, 548 U.S. 140, 144 (2006).4

       A defendant who is unjustifiably deprived of his counsel of choice need not show how

his defense was impacted; such errors are structural and are not subject to harmless-error review.

See Gonzalez–Lopez, 548 U.S. at 144, 148–52. That is because “the right at stake here is the

right to counsel of choice,” and it is “violated” if the deprivation of counsel of choice was

erroneous. In other words, “[n]o additional showing of prejudice is required to make the

violation ‘complete.’” Id. at 146.

       Mr. Hadden is entitled, pursuant to the Sixth Amendment, to his counsel of choice (or,

alternatively, to court-appointed counsel) to represent him in this proceeding. Mr. Hadden did

not retain us and we are not his counsel of choice. As set forth above, Ms. Kirshner and Mr.



4
 This right is qualified: “the attorney must be admitted to the bar, willing to represent the
defendant, free from certain conflicts of interest, compliant with the rules of the court, and so on.
United States v. Stein, 541 F.3d 130, 154 n. 14 (2d Cir. 2008) (citing Wheat v. United States, 486
U.S. 153, 159-60 (1988)). Because Clayman & Rosenberg LLP is not retained, we are not
willing to represent Mr. Hadden in this case beyond the limited scope approved by Mr. Hadden
and the court.

                                                 15
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 21 of 35




Gosnell appeared in a limited scope in this matter—which was expressly agreed to by Magistrate

Judge Lehrburger, this Court, and Mr. Hadden. Mr. Hadden has not, and will not, authorize us to

exceed that limited scope. This Court’s decision not to recognize that we have fulfilled our

limited scope representation and to impose representation upon Mr. Hadden violates his right to

counsel of choice.

       Our limited scope engagement is also expressly contemplated under the New York Rules

of Professional Responsibility. Rule 1.2 of the New York Rules of Professional Conduct,

provides that a “lawyer may limit the scope of the representation if the limitation is reasonable

under the circumstances, the client gives informed consent and where necessary notice is

provided to the tribunal and/or opposing counsel.” Here, Ms. Kirshner and Mr. Gosnell limited

their representation of Mr. Hadden to his arraignment and bail-related issues that arose from that

appearance. This arrangement was explained to Mr. Hadden and expressly consented to by him.

(See Hadden Declaration at ¶ 4-7.) And it was expressly explained to, and then agreed upon by,

the magistrate judge and this Court. (See Sept. 9, 2020 Tr. at 4:10-21; Sept. 17, 2020 Tr. at

32:16 – 35:15.) This Court’s decision to sua sponte expand the scope of the limited

representation Mr. Hadden agreed to (with the Court’s blessing) violates his right to give

informed consent and his right to limit the scope of a legal representation. The Rules do not

permit a sua sponte modification of the limited scope representation by a tribunal. This Court

could have declined to accept our limited scope representation at the outset, or at any point, but it

is not permitted to expand it without the consent of the defendant and counsel.

       B.      A Motion to Withdraw As Counsel is Not Required

       A motion to withdraw as counsel would be inappropriate here because we are not Mr.

Hadden’s counsel. Moreover, such a motion is required pursuant to SDNY Local Criminal Rule



                                                 16
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 22 of 35




1.2 only if an attorney has filed a notice of appearance. See SDNY Local Criminal Rule 1.2

(“Once a notice of appearance has been filed, the attorney may not withdraw except upon prior

order of the Court pursuant to Local Civil Rule 1.4.”). Ms. Kirshner and Mr. Gosnell have not

entered Notices of Appearances in this case, nor will they do so since Mr. Hadden has not

retained them.

       Of course, even if we were required to file a motion to withdraw (which we are not), the

grounds for granting such a withdrawal would clearly be met here. Rule 1.16(b)(3) requires a

lawyer to withdraw from a representation when the client discharges them. Mr. Hadden has

done so. Also, Rule 1.16(c) permits withdrawal when it can be done without material adverse

effect on the clients’ interest or the client consents to it. This case is in its infancy—discovery

has not been provided, motions have not been filed, and trial is not imminent. Mr. Hadden

would not be prejudiced by any withdrawal of counsel at this time. But again, these rules do not

apply here and a motion to withdraw is not necessary because we are not Mr. Hadden’s counsel.

Cf. In re Weiner, 2019 WL 2575012, at *4 (Bankr. S.D.N.Y. June 21, 2019) (“When a client

discharges a firm from its employment and the firm accepts such discharge, the court should

grant a motion to withdraw ‘except under the most compelling circumstances.’”) (citation

omitted).

IV.    MR. HADDEN’S APPLICATION FOR COURT-APPOINTED COUNSEL SHOULD BE GRANTED

       The Supreme Court has firmly established that criminal defendants who are unable to

afford counsel have the right to court-appointed counsel. Gideon v. Wainwright, 372 U.S. 335,

343 (1963). However, unlike defendants who retain private counsel, “an indigent defendant has

no right to choose his counsel[.]” Montejo v. Louisiana, 556 U.S. 778, 784 (2009) (citing

Gonzalez–Lopez, 548 U.S. at 151). Thus, defendants who rely on court-appointed counsel are



                                                 17
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 23 of 35




entitled to the effective assistance of counsel, but they “do not have a veto over who is appointed

to defend them, provided that appointed counsel's representation is adequate.” Felder v. Goord,

564 F.Supp.2d 201, 220 (S.D.N.Y.2008).

       A.      The Standard for Court-Appointed Counsel Pursuant to 18 U.S.C. § 3006A

       Pursuant to the Southern District of New York’s Revised Plan for Furnishing

Representation Pursuant to the Criminal Justice Act (18 U.S.C. § 3006A) (“the CJA Plan”), a

person shall be furnished court-appointed counsel “if he or she is financially unable to obtain

adequate representation; that is, if his or her net financial resources and income are insufficient to

enable the person to obtain qualified counsel.”5 CJA Plan at VI (A); see also 18 U.S.C. §

3006A(b).6 The determination of whether a person is financially eligible for court-appointed

counsel “shall be made by a judicial officer as soon as feasible after the necessity for counsel

arises.” CJA Plan at VI (C); see also 18 U.S.C. § 3006A(b) and (c).

       The Court must conduct an “appropriate inquiry” into the defendant’s financial eligibility

for court-appointed counsel, the nature of which “necessarily varies with the circumstances

presented.” United States v. Parker, 439 F.3d 81, 93 (2d Cir. 2006) (citations omitted). In many

cases, the court’s inquiry “may properly be limited to review of financial information supplied

on the standard form financial affidavit”—a form that requires “comprehensive financial data,

including employment income of the defendant and his or her spouse, all other income, cash, and

property; identification of the defendant’s dependents; and all obligations, debts, and monthly



5
 Approved counsel under the CJA Plan include The Federal Defenders of New York, Inc. and
other private attorneys who have been selected as members of the SDNY’S Criminal Justice Act
Panel of Private Attorneys. See CJA Plan at II and III.
6
 The CJA Plan was promulgated by the Judges of the Southern District of New York in accord
with 18 U.S.C. § 3006A(a). It is available at
https://www.nysd.uscourts.gov/sites/default/files/2019-11/1-2019-plan-final-october.pdf.

                                                 18
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 24 of 35




bills.” Parker, 439 F.3d at 93, 86 (additional citations and quotations omitted). A court’s review

may also entail “[i]nvestigation of the applicant’s assets, liabilities, income, and obligations.”

Parker, 439 F.3d at 93 (citing United States v. Barcelon, 833 F.2d 894, 897 (10th Cir. 1987)).

       Other factors are also relevant to the Court’s determination of financial eligibility. The

court should consider the “economic realities” of the situation including “the costs of a criminal

defense and the cost of providing for himself and dependents.” United States v. Harris, 707 F.2d

653, 661 (2d Cir. 1983). See also United States v. Rubinson, 543 F.2d 951, 964 (2d Cir. 1976)

(“a defendant’s own funds must be weighed against the anticipated cost of trial.”). Per the CJA

Plan, consideration “should be given to: (1) the cost of providing the person and his or her

dependents with the necessities of life; and (2) the cost of a defendant’s bail bond or the amount

of cash deposit a defendant is required to make to secure his or her release on bond.” CJA Plan

at VI (A). The court should also consider whether a defendant owns or controls significant

assets and whether any transferred assets remain in his control. See Rubinson, 543 F.2d at 964.

       B.      Mr. Hadden is Financially Eligible for Counsel under the CJA Plan

       This Court failed to conduct an “appropriate inquiry” into Mr. Hadden’s financial

eligibility under the CJA Plan when it denied Mr. Hadden’s application for court-appointed

counsel. The Court’s determination of Mr. Hadden’s eligibility, as set forth in its December 23

Decision & Order, fails to take into account several important factors and misapprehends a

number of facts.




                                                 19
          Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 25 of 35




                 1.     Mr. Hadden’s Limited-Scope Representation By Clayman & Rosenberg
                        LLP Does Not Support a Finding of Financial Ineligibility for CJA Plan
                        Counsel

          The Court asserts that Clayman & Rosenberg LLP’s representation of Mr. Hadden at his

arraignment and initial conferences undermines his application for CJA Plan counsel.

Respectfully, the Court’s conclusion ignores the limited scope for which Clayman & Rosenberg

LLP appeared during those conferences and the representations made to, and accepted by, the

courts.

          At Mr. Hadden’s arraignment, Ms. Kirshner informed the magistrate judge that we were

prepared to represent him for the limited purpose of that proceeding and we had not had an

opportunity to consult with him about being retained. (Sept. 9, 2020 Tr. at 4:10-16). At Mr.

Hadden’s first appearance before this Court, Ms. Kirshner reiterated that we were appearing in a

limited fashion and were hoping to become retained in the matter. (Sept. 17, 2020 Tr. at 32:17 –

35:15.) After discussions with Mr. Hadden and a review of his finances, he was unable to retain

us because he is financially unable to do so.

          While the Court suggests that the best time for a defendant to seek CJA Plan counsel is

when he first appears at his arraignment, the CJA Plan explicitly notes that the determination of

whether a person is financially eligible for court-appointed counsel “shall be made by a judicial

officer as soon as feasible after the necessity for counsel arises.” CJA Plan at VI (C) (emphasis

added); see also 18 U.S.C. § 3006A(b) and (c). At the time of his arraignment, Mr. Hadden had

just been arrested by the FBI for serious felonies. Unsurprisingly, they didn’t give him the

opportunity to conduct a review of all of his finances before bringing him to court. Similarly, we

did not have the ability to determine what an appropriate retainer would be in this matter (or

whether Mr. Hadden could afford it) before Mr. Hadden was arraigned. When it became clear



                                                 20
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 26 of 35




that Mr. Hadden finances did not permit him to retain us as private counsel, we promptly

informed the court.

                2.      The Court Inappropriately Considered Unavailable Resources
                        in Its Inquiry

        The Court inappropriately considered the resources of Mr. Hadden’s family in its

determination of Mr. Hadden’s financial eligibility under the CJA Plan. The court may only

consider resources from other sources, “such as family, friends, trusts, estates or defense funds”

if those resources are “available” to a defendant. United States v. Martinez-Torres, 556 F. Supp.

1275, 1279 (S.D.N.Y. 1983). This issue was dealt with squarely in United States v. Rubison, 543

F.2d 951, 964 (2d Cir. 1976) in which the Second Circuit made clear that “a defendant’s claim of

indigency certainly should be rejected when he puts his own assets into his relatives’ names and

those assets remain at his disposal.” (emphasis added). The distinction between family-

resources and family-resources that are available to a defendant is critical and was misjudged by

this Court in its December 23 Decision & Order.

        As set forth in Mr. Hadden’s financial affidavit, on May 4, 2020, he disclaimed any legal

claim to his father’s estate. As a result, once the estate is settled, half of the disclaimed portion

will pass to Mr. Hadden’s disabled son and the other to his estranged daughter. No matter what

the size of the estate or the timing of the settlement, Mr. Hadden’s entitlement to its proceeds is

the same. Neither his daughter nor his son will give him a penny of it. The court’s conclusion to

the contrary is in error.

        Similarly, on October 26, 2019, Mr. Hadden made a bona fide, one-time gift to his

daughter and his son-in-law of $100,000 so that they could make a down payment on a house.

This irrevocable gift was inappropriately considered by this Court as one of Mr. Hadden’s assets.

He does not have any legal claim to the money, nor, as discussed above, will his daughter return

                                                  21
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 27 of 35




the money—they are estranged. As such, this is not an asset that is available to Mr. Hadden and

should not be considered in determining his financial eligibility for court-appointed counsel.

       Further, Mr. Hadden did not provide this gift to his daughter and son-in-law “in order to

appear financially unable to retain counsel.” United States v. Grant, 2011 WL 13208966, at *2-3

(S.D. Tex. Mar. 2, 2011). (See also Hadden Declaration at ¶ 15.) It occurred almost a year

before he was arrested in this case. Seemingly under the Court’s reading of the law, any

expenditure Mr. Hadden made prior to his arrest would be suspect as designed to make him

appear financially unable to retain counsel. That is simply not the law.

       The cases cited by the court are not to the contrary.

•   In Grant, 2011 WL 13208966, at *2-3, the defendant sought court-appointed appellate
    counsel. Private retained counsel represented him at trial. Between his arrest and appeal,
    Grant transferred assets (in the form of cash deposits and real estate transfers) “in order to
    appear financially unable to retain counsel.” Grant, 2011 WL 13208966, at *2. By contrast,
    Mr. Hadden disclaimed his inheritance well-before he was arrested in this case and did not do
    so in order to become financially eligible for CJA Plan counsel. (See Hadden Declaration at
    ¶ 15.)

•   In United States v. Hung Thien Ly, 2007 WL 9657599, at *2 (S.D. Ga. Oct. 22, 2007), the
    trial court conceded that “[o]rdindarily, a court may not look to a defendant’s spouse’s assets
    to determine whether the defendant qualifies for the appointment of counsel” but it
    nevertheless did so because it was clear that the defendant was merely transferring all of his
    assets to his wife who, as a result, had substantial assets and was doing so to obtain appointed
    counsel at public expense. By contrast, Mr. Hadden transferred his sole asset of value to his
    wife’s bank account because his banks closed his accounts—and he has always reported this
    asset to the court. And, as discussed above, Mr. Hadden disclaimed his inheritance well-
    before his arrest in this case.

•   In Rubinson, 543 F.2d at 964, the court stated that “a defendant’s claim of indigency
    certainly should be rejected when he puts his own assets into his relatives’ names and those
    assets remain at his disposal.” Quite right. But this Court erroneously concludes that the
    disclaimed inheritance and Mr. Hadden’s gift to his daughter—both of which occurred before
    he was arrested in this matter—“remain at his disposal.” They do not. (See Hadden
    Declaration at ¶ 15.) Therefore, they are not “appropriate” to consider in the Court’s
    “inquiry” into Mr. Hadden’s financial eligibility for CJA Plan counsel.




                                                22
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 28 of 35




               3.      Mr. Hadden’s Cash Transfer to His Wife

       As set forth in Exhibit 5 to Mr. Hadden’s financial affidavit, Mr. Hadden was forced to

transfer money from bank to bank as a result of his arrest on this case. On September 17, 2020,

Valley National Bank closed his account and issued him a check for $159,272. Mr. Hadden

deposited this at Bank of America on September 23, 2020. On October 13, 2020, Bank of

America informed him that it was closing his account. Thereafter, Mr. Hadden transferred the

remaining funds ($148,970 in total) to his wife’s bank account at USAA Federal Savings.

       The Court’s December 23 Decision & Order is opaque about what conclusion the Court

drew from Mr. Hadden’s transfer of $148,970 to his wife’s account. This is the same money that

was disclosed on Mr. Hadden’s CJA Form 23 (noting approximately $145,000 in an account)

and was listed as an asset that he does control. The only reason why this money is in his wife’s

account is that Valley National Bank and Bank of America have refused to permit him to have

individual accounts at their banks. The Court should consider the $148,970 in its analysis of Mr.

Hadden’s financial eligibility for CJA Plan counsel but should not view this transfer as an

attempt by Mr. Hadden to understate his finances. He has consistently disclosed this asset. (See

also Hadden Declaration at ¶ 16.)

               4.      Mr. Hadden’s Monthly Income and Expenses

       As set forth in Mr. Hadden’s financial affidavit, he receives a monthly payment of $6,440

in disability benefits from Northwestern Mutual Insurance,7 his wife receives $654 per month in


7
 The Court notes that Mr. Hadden “does not describe or explain [his] disability insurance” in his
Financial Affidavit. See December 23 Decision & Order at 10. Mr. Hadden fully disclosed the
amount of money he receives in disability benefits—an amount that his insurance company
believes is an appropriate sum given his disability. If the Court is suggesting that Mr. Hadden
has not disclosed the nature of his medical disability then that is correct. Such a disclosure is not
warranted in determining Mr. Hadden’s financial eligibility for CJA Plan counsel and is
personal, protected health information.

                                                 23
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 29 of 35




Social Security benefits, and his son receives $566.31 per month in Social Security disability

payments: for a monthly combined income of $7,789.23. But the Court fails to account for any

of Mr. Hadden’s or his family’s expenses, which are itemized on the next page of Mr. Hadden’s

financial statement. The monthly expenses include payments for the mortgage ($2,384),

groceries ($750), electricity ($270), water and sewage ($40), a telephone ($150), cable ($126),

car payments and insurance ($298 and $206), commuting expenses ($45), health insurance

($2732), clothing ($50), medical expenses ($262), and pest control, home security, lawn care and

home repairs ($269): for a monthly combined expenses of $7,582.00. And, as noted in

paragraph 25 of Mr. Hadden’s Declaration, the cost of health insurance rose on January 1, 2021

to $3,074 per month, bringing his monthly expenses to $7,924.

       That leaves Mr. Hadden (and his wife and disabled child), with a negative monthly cash

flow (it was only a positive $207 before January 1, 2021). In other words, Mr. Hadden will be

forced to use the remaining balance of his $149,970 in savings to pay to keep a roof over his (and

his wife’s and his disabled son’s) head, keep the lights on, and make sure everyone is clothed,

fed, and medically cared for. The CJA Plan explicitly requires the Court to consider in its

analysis “the cost of providing the person and his or her dependents with the necessities of life,”

which this Court failed to consider in its December 23 Decision & Order. See also Parker, 439

F.3d at 93. Mr. Hadden does not live a lavish lifestyle—far from it. He lives in a modest home

in New Jersey with a mortgage and rarely socializes.




                                                24
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 30 of 35




               5.       Additional Facts Unaddressed in the December 23 Decision & Order

       In its December 23 Decision & Order, the Court refers to several additional assets that

warrant mention here.

       First, the Court notes that Mr. Hadden, jointly with his wife, owns a home with a fair

market value of $500,000 subject to an outstanding mortgage of $148,208. But the Court fails to

recognize that this home is securing Mr. Hadden’s significant bond in this matter and has a lien

on it. Mr. Hadden cannot sell his home for a multitude of reasons: the home is securing his

bond; his wife jointly owns it with him and won’t consent to a sale; and selling his home would

mean that he, his wife, and disabled child have to live on the street.

       Second, the Court notes that Mr. Hadden has individual whole life insurance policies with

a “face amount” of $776,898, a “cash surrender value” of $166,194, and a “net accumulated

value” of $40,373.71. But Mr. Hadden’s wife is the beneficiary of these policies. She only gets

the “face amount” if Mr. Hadden is deceased—which would render his application for CJA Plan

counsel moot. In addition, after the Court’s December 23 Decision & Order, Mr. Hadden had

Northwestern Mutual prepare an updated report on these policies which reflects that the “cash

surrender value” of the polices totals $39,214.14. (See Hadden Declaration at ¶ 28 and Exhibit

C.)

       Third, the Court ignores the fact that Mr. Hadden is a defendant in five active civil cases

arising out of allegations similar to those found in the Indictment. Each of these matters should

be considered as a potential liability for Mr. Hadden.

       Fourth, the Court notes that Mr. Hadden has two cars worth a total of $13,500.     Again, a

defendant is not required to show that he is indigent in seeking CJA Plan counsel. See, e.g.,

United States v. O’Neil, 118 F.3d 65, 74 (2d. Cir. 1997); Harris, 707 F.2d at 660.



                                                 25
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 31 of 35




       Fifth, in a footnote, the Court indicates that the Exhibits attached to Mr. Hadden’s

financial presentation “appear incomplete.” But none of the documents the court cites as

“missing or incomplete” should have any bearing on Mr. Hadden’s financial eligibility or can be

easily supplied to the Court.8

•   Mr. Hadden is providing more legible copies of his 2018 and 2019 tax returns in connection
    with this motion. (See Hadden Declaration at Exhibits A and B.)

•   It is unclear what the Court is seeking regarding Mr. Hadden’s disability insurance, which is
    included in his cash flow statement. To the extent any requested documents do not disclose
    protected medical information, we can provide those to the court.

•   The Bank of America 3603 Account is not included in Mr. Hadden’s statement of net worth
    because the money was transferred to his wife’s USAA account (which is included in his
    statement of net worth). This transfer is discussed above and set forth in Exhibit 5 of the
    Financial Affidavit and paragraph 23 of Mr. Hadden’s Declaration.

•   Carol Hadden is the custodian for Bank of America account #1285, which is the account for
    their disabled son. As his legal guardian, Mrs. Hadden may only make expenditures out of a
    ward’s estate for his “support, maintenance, education” or for his “general use and benefit.”
    NJSA 3B: 12-43. Even if Mr. Hadden’s disabled son had sufficient assets to pay for Mr.
    Hadden’s legal defense (which he does not), it would be unlawful for the guardian to use
    those funds for that purpose.

•   The health insurance provides coverage to Mr. Hadden and his wife. (See Hadden
    Declaration at ¶ 25.)

•   Mr. Hadden’s wife received a $10,000 inheritance from her mother’s estate. This is
    explained in paragraph 26 of Mr. Hadden’s Declaration.




8
  Indeed, at the October 21, 2020 conference (when the Court first considered Mr. Hadden’s
application), the Court, which had received Mr. Hadden’s CJA Form 23 two-days prior, stated
that “if it had gotten it sooner, I would have sent up a red flag because I have an issue.” (Oct. 21,
2020 Tr. at 27:21-22.) In the instant application, the Court received Mr. Hadden’s financial
affidavit on December 4, 2020 and did not raise any issue with its sufficiency until rendering its
written opinion.

                                                 26
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 32 of 35




               6.      The Court Failed to Account for the Cost of a Potential Defense

       One of the factors that the court should consider is the cost of defense. See Harris, 707

F.2d at 661. This case will be an enormous undertaking for any team of lawyers. The

Indictment claims Mr. Hadden sexually abused “dozens” of his gynecological patients from 1993

through 2012. He faces a life sentence.

        The government has indicated trial may span 6 weeks, which this Court has observed is

longer than any other trial of a single defendant over which it has presided. (See December 23,

2020 Tr. at 11:11 – 12:4.) Pre-trial motions and applications will be significant and complicated.

The discovery will be voluminous. There will likely be hundreds of pages of hand-written

medical records for each alleged victim or 404(b) witness. The government has indicated that

many of the witnesses are represented by counsel because they are plaintiffs in civil cases against

Mr. Hadden (which collectively include more than 1,000 docket entries). Investigators will need

to be hired to inquire into a multitude of issues. An expert or experts will need to review much

of the discovery and possibly testify. And the government has indicated that a 2TB hard drive is

necessary for Mr. Hadden to receive forensic downloads of electronic devices.

       All of the above will take both time and money. If the government’s trial length estimate

holds true, the defense cost (using the CJA rate of $152) for a single lawyer will exceed

$45,000.9 That calculation does not include a second of time spent preparing for trial, reviewing

discovery, conducting research, preparing and filing motions, locating and interviewing

witnesses and expert witnesses, or any other expense that will be incurred in this matter. Nor, in

the event of a conviction, does it cover any of the cost of post-trial motions or sentencing


9
  This calculation assumes 10 hours per day for 5 trial days in a six-week trial. By any measure,
this is a conservative calculation of the time counsel will spend working on the case during a six-
week trial.

                                                 27
          Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 33 of 35




submissions in a case where Mr. Hadden faces life imprisonment. Moreover, the complexity and

time-commitment of this case is likely to require several defense lawyers (indeed, the

Government has three of its own, assisted by paralegals, experts, and the FBI, prosecuting the

case!).

                  7.    The Court’s Conclusion That Mr. Hadden’s “Portrayal of His Financial
                        Inability ‘Lack Credibility’” is Erroneous and Should be Stricken

          The Court’s December 23 Decision & Order ends with a parting shot at Mr. Hadden: “the

Court is constrained to find that the defendant’s portrayal of his financial inability ‘lacks

credibility.’” (December 23 Decision & Order at 11-12.) We respectfully submit that the

Court’s observation was based upon a mistaken review of the factual record. As the Court is

well aware, this case has been relentlessly covered by new media10 and other sources and

remarks like this threaten to infringe upon his Sixth Amendment right to a fair trial by an

impartial jury.

          As discussed above, contrary to the Court’s basis for that conclusion, Mr. Hadden does

not have access to a “significant (million-dollar) inheritance” or the transfer of $100,000 to his

daughter in 2019, and the disclaimed inheritance and transfer cannot be considered in his

application for appointed counsel. Similarly, Mr. Hadden has always disclosed his disability

income and his approximately $140,000 in liquid assets and he described in detail why those

funds were transferred to an account in his wife’s name.11


10
   Indeed, the Court’s comment is quoted by, among other publications, the New York Daily
News. See, e.g., Stephen Brown, Judge Denies Columbia U Gynecologist Robert Hadden
Defender in Sex Abuse Case, Citing Shady Finances, N.Y. Daily News, Dec. 23, 2020, available
at https://www.nydailynews.com/new-york/ny-robert-hadden-columbia-public-defender-ruling-
20201223-ccv3dqpnezetrcp5xaukfu7ocy-story.html
11
  The Court also refers to Mark Koenig’s certification for Mr. Hadden’s financial statement as a
“qualification.” Mr. Koenig’s certification is identical to that provided by tax preparers. Mr.
Koenig was responsible for calculating Mr. Hadden’s assets, liabilities, cash flow and the like
                                                 28
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 34 of 35




               8.      The Court Failed to Evaluate Whether Mr. Hadden is Partially Eligible
                       for CJA Plan Counsel

       Given the amount of resources that will inevitably be required for Mr. Hadden to defend

himself in his case, if Mr. Hadden is required to hire private counsel he will inevitably be back

before this Court on a future application for the appointment of CJA Plan counsel. (See Hadden

Declaration at ¶ 30.) Depending on the timing, this could be enormously disruptive. The CJA

Plan does provide some guidance here.

       Mr. Hadden could seek to retain counsel of his choice but limit his choices to attorneys

who are currently on the CJA Panel. He would then pay retained counsel at their normal hourly

rate until an amount, pre-determined by this Court12 is exhausted. Upon exhaustion of that

amount, Mr. Hadden’s retained counsel would continue to represent him but do so under the CJA

Plan and be paid the applicable CJA rates. (See Hadden Declaration at ¶ 31.)

       This Court may also, in accord with the CJA Plan, find that a defendant’s net financial

resources and income are “in excess of the amount needed to provide him or her and any

dependents with the necessities of life, and to secure the person’s release on bond” and that those

resources “are insufficient to pay fully for retained counsel.” CJA Plan at VI(B). In the event

that this Court finds Mr. Hadden falls into this category, the Court should find that he is eligible

for court-appointed counsel and appoint CJA Plan counsel for him, on the condition that Mr.

Hadden pay to the Clerk of the Court the funds this Court believes are available. Id.




based upon the document provided to him by Mr. Hadden. Mr. Hadden declared upon penalty of
perjury that the financial statements were accurate.
12
  Such amount would necessarily have to account for the amount needed for Mr. Hadden to
continue to provide for the necessities of life and to secure his release on bond.

                                                 29
        Case 1:20-cr-00468-RMB Document 43 Filed 01/04/21 Page 35 of 35




       In either scenario, this Court would first need to find a specific amount of money that it

deems is available to Mr. Hadden—over and above the amount needed to pay for necessities and

secure his release—that he would be required to contribute to his counsel’s fees.

                                         CONCLUSION

       For the foregoing reasons, we urge the Court to terminate Clayman & Rosenberg LLP’s

representation of Robert Hadden in this matter. In addition, we request that the Court exercise its

discretion to approve Mr. Hadden’s application for the appointment of counsel under the

Criminal Justice Act and the CJA Plan.




                                             Respectfully submitted,


                                             By:____________________________
                                                   Wayne E. Gosnell, Jr.
                                                   Isabelle A. Kirshner
                                                   CLAYMAN & ROSENBERG LLP
                                                   305 Madison Avenue, Suite 650
                                                   New York, New York 10165
                                                   Counsel for Robert Hadden




                                                30
